DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s response to election filing on 03/31/2022.
Claims 7, 9, and 19 have been withdrawn for being drawn to a non-elected species.  Claims 1-6, 8, 10-18, and 20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2021 and 02/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 10, the phrase “first articulation link assembly includes a pivot link” should be written as “first articulation link assembly includes a first pivot link” in order to be consistency of character names.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the phrase “that is received within the cavity” renders claim 6 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 6 is dependent of claim 1 and claim 1 does not disclose a cavity.  For examining purposes, the phrase is interpreted as “that is received within a cavity”.
Claims 7-9 are dependent of claim 6 and include all the same limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Leimbach et al. (9351727).
Regarding claim 1, Leimbach et al. disclose a surgical stapling device (10000) comprising:
an elongate body (10010) having a distal portion and a proximal portion and defining a longitudinal axis;
a tool assembly (10020) pivotably secured to the distal portion of the elongate body (10010) about a pivot axis (306), 
wherein the pivot axis (306) being perpendicular to the longitudinal axis,
wherein the tool assembly (102) is movable between a non-articulated position and articulation position;
an articulation mechanism including a first articulation link assembly (10430, 10440),
wherein the first articulation link assembly (10430, 10440) includes a first proximal articulation link (10430) and a first distal articulation link (10440),
wherein the first distal articulation (10440) is pivotably coupled to the tool assembly (10020),
wherein the first proximal articulation link (10430) is movable between a retracted and an advanced positions through a first intermediate position to move the first distal articulation link (10440) between the retracted and advanced positions to move the tool assembly (10020) between the non-articulated position and the articulated position; and
an articulation lock assembly (10450) including a locking member (10454, 10456),
wherein the lock member (10454, 10456) is secured to the first distal articulation link (10440) and movable between a locked and an unlocked positions in response to the movement of the first proximal articulation link (10430).
(Figure 1, 9, 117-122 and Column 15 lines 23-25, Column 50 lines 29-34, Column 62 lines 48-67 through Column 63 lines 1-2)
Regarding claim 2, Leimbach et al. disclose the lock member (10454, 10456) is pivotably supported on the first distal articulation link (10440). (Figure 119-120 and Column 62 lines 61-67 through Column 63 lines 1-2)
Regarding claim 3, Leimbach et al. disclose the articulation lock assembly (10450) includes a biasing member (10455) that urges the lock member towards the locked position. (Figure 118 and Column 63 lines 20-28)
Regarding claim 4, Leimbach et al. disclose the biasing member (10455) includes a coil spring. (Figure 118 and Column 63 lines 20-28)
Regarding claim 5, Leimbach et al. disclose the first distal articulation link (10440) defines a cavity (10447, 10448) and the lock member (10454, 10456) is pivotably supported within the cavity (10447, 10448). (Figure 118 and Column 63 lines 20-28)
Regarding claim 13, Leimbach et al. disclose an articulation mechanism comprising:
a first articulation link assembly (10430, 10440),
wherein the first articulation link assembly (10430, 10440) includes a first proximal articulation link (10430) and a first distal articulation link (10440),
wherein the first proximal articulation link (10430) is movable between a retracted and an advanced positions through a first intermediate position to move the first distal articulation link (10440) between the retracted and advanced positions; and
an articulation lock assembly (10450) including a locking member (10454, 10456),
wherein the lock member (10454, 10456) is secured to the first distal articulation link (10440) and movable between a locked and an unlocked positions in response to the movement of the first proximal articulation link (10430),
wherein the first proximal articulation link (10430) is coupled to the first distal articulation link (10440) to facilitate relative movement between the first proximal articulation link (10430) and the first distal articulation link (10440) as the lock member (10454, 10456) is moved between the locked and unlocked position.
(Figure 1, 9, 117-122 and Column 15 lines 23-25, Column 50 lines 29-34, Column 62 lines 48-67 through Column 63 lines 1-2)
Regarding claim 17, Leimbach et al. disclose the first distal articulation link (10440) link defines a cavity (10447, 10448) and the lock member (10454, 10456) is pivotably supported within the cavity (10447, 10448). (Figure 118 and Column 63 lines 20-28)

Claims 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Leimbach et al. (9351727).
Regarding claim 1, Leimbach et al. disclose a surgical stapling device (10000) comprising:
an elongate body (10010) having a distal portion and a proximal portion and defining a longitudinal axis;
a tool assembly (10020) pivotably secured to the distal portion of the elongate body (10010) about a pivot axis (306), 
wherein the pivot axis (306) being perpendicular to the longitudinal axis,
wherein the tool assembly (10020) is movable between a non-articulated position and articulation position;
an articulation mechanism including a first articulation link assembly (10030, 10040),
wherein the first articulation link assembly (10030, 10040) includes a first proximal articulation link (10030) and a first distal articulation link (10040),
wherein the first distal articulation (10040) is pivotably coupled to the tool assembly (10020),
wherein the first proximal articulation link (10030) is movable between a retracted and an advanced positions through a first intermediate position to move the first distal articulation link (10040) between the retracted and advanced positions to move the tool assembly (10020) between the non-articulated position and the articulated position; and
an articulation lock assembly (10050) including a locking member (10054),
wherein the lock member (10054) is secured to the first distal articulation link (10040) and movable between a locked and an unlocked positions in response to the movement of the first proximal articulation link (10030).
(Figure 1, 9, 103, 104, 104A and Column 15 lines 23-25, Column 50 lines 29-34, Column 50 lines 65-67 through Column 51 lines 1-6, Column 53 lines 11-28) 
Regarding claim 6, Leimbach et al. disclose the first proximal articulation link (10030) has an engagement member (10034, 10036) that is received within a cavity (see figure 104A) and is movable into engagement with the lock member (10054) form the locked position to the unlocked position. (Column 54 lines 33-42)
Regarding claim 8, Leimbach et al. disclose the engagement member (10034, 10036) of the first proximal articulation link (10030) is coupled to the first distal articulation link (10040) to facilitate movement of the first proximal articulation link (10030) independently of the first distal articulation link as the lock member (10054) is moved between the locked position and the unlocked position. (Column 54 lines 33-42)

[AltContent: textbox (Cavity)][AltContent: arrow][AltContent: textbox (Leimbach et al.)]
    PNG
    media_image1.png
    734
    509
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Leimbach et al. (9351727) as applied to claims 1 and 13 respectively, and further in view of reference Shelton, IV et al. (2019/0183504)(referred to as Shelton).
Regarding claim 10, Leimbach et al. disclose the claimed invention as stated above but do not disclose a pivot link.
Shelton disclose a surgical device (2000) comprising: elongate body (2300); a tool assembly (2100); and an articulation mechanism (2500), wherein the articulation mechanism (2500) includes a first articulation link (2510), a second articulation link (2530), a first pivot link (2520), and a second pivot link (2540), and wherein the first pivot link (2520) and the second pivot link (2540) having a proximal portion that is pivotably coupled to the respective articulation link and a distal portion that is pivotably coupled to a respective side of the tool assembly (2100). (Figure 6-15 and Page 14 paragraph 402, 404)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the articulation mechanism of Leimbach et al. by incorporating the second articulation link, the first pivot link, and the second pivot link as taught by Shelton, since page 15 paragraph 406 of Shelton states such a modification would allow the articulation links to be oriented one on top of the other that would created a more staple configuration.
When modifying Leimbach et al. in view of Shelton, the articulation mechanism is interpreted to include a first distal articulation link, a first proximal articulation link, a first pivot link, a second distal articulation link, a second proximal articulation link, and a second pivot link.
Regarding claim 11, Leimbach et al. modified by Shelton disclose the articulation mechanism includes a second articulation link assembly (10430, 10440), 
wherein the second articulation link assembly (Leimbach et al. – 10430, 10440) includes: a second proximal articulation link (Leimbach et al. – 10430); a second distal articulation link (Leimbach et al. – 10440); and a second pivot link (Shelton – 2540),
wherein the second proximal articulation link (Leimbach et al. – 10430) is movable between a retracted and an advanced positions through a second intermediate position to move the second distal articulation link (Leimbach et al. – 10440) and the second pivot link (Shelton – 2540) between the retracted and advanced positions.
(Leimbach et al. – Column 62 lines 48-54)
(Shelton – Page 14 paragraph 404)
Regarding claim 12, Leimbach et al. modified by Shelton disclose the second proximal articulation link (Leimbach et al. – 10430) is coupled to the second distal articulation link (Leimbach et al. – 10440) to facilitate independent movement of the second proximal articulation link (Leimbach et al. – 10430) in relation to the second distal articulation link (Leimbach et al. – 10430) as the lock member (Leimbach et al. – 10454, 10456) moves between the locked and unlocked positions. (Leimbach et al. – Column 63 lines 33-43)
Regarding claim 14, Leimbach et al. modified by Shelton disclose a second articulation link assembly (10430, 10440) comprsing:
a second proximal articulation link (Leimbach et al. – 10430); and
a second distal articulation link (Leimbach et al. – 10440),
wherein the second proximal articulation link (Leimbach et al. – 10430) is movable between a retracted and an advanced positions through a second intermediate position to move the second distal articulation link (Leimbach et al. – 10440) between the retracted and advanced positions, and
wherein the second proximal articulation link (Leimbach et al. – 10430) is coupled to the second distal articulation link (Leimbach et al. – 10440) to facilitate relative movement between the second proximal articulation link (Leimbach et al. – 10430) and the second distal articulation link (Leimbach et al. – 10440) as the lock member (Leimbach et al. – 10454, 10456) is moved between the locked position and unlocked positions.
(Leimbach et al. – Column 62 lines 48-54)
(Shelton – Page 14 paragraph 404)
Regarding claim 15, Leimbach et al. modified by Shelton disclose the lock member (Leimbach et al. – 10454, 10456) is pivotably supported on the first distal articulation link (Leimbach et al. – 10440) and is urged to the locked position by a biasing member (Leimbach et al. – 10455). (Leimbach et al. – Figure 118 and Column 63 lines 20-28)
Regarding claim 16, Leimbach et al. modified by Shelton disclose the biasing member (Leimbach et al. – 10455) includes a coil spring. (Leimbach et al. – Figure 118 and Column 63 lines 20-28)
Regarding claim 20, Leimbach et al. disclose a surgical stapling device (10000) comprising:
an elongate body (10010) having a distal portion and a proximal portion and defining a longitudinal axis;
a tool assembly (10020) pivotably secured to the distal portion of the elongate body (10010) about a pivot axis (306), 
wherein the pivot axis (306) being perpendicular to the longitudinal axis,
wherein the tool assembly (102) is movable between a non-articulated position and articulation position;
an articulation mechanism including a first articulation link assembly (10430, 10440),
wherein the first articulation link assembly (10430, 10440) includes a first proximal articulation link (10430) and a first distal articulation link (10440),
wherein the first distal articulation (10440) is pivotably coupled to the tool assembly (10020),
wherein the first proximal articulation link (10430) is movable between a retracted and an advanced positions through a first intermediate position to move the first distal articulation link (10440) between the retracted and advanced positions to move the tool assembly (10020) between the non-articulated position and the articulated position; and
an articulation lock assembly (10450) including a locking member (10454, 10456) and a biasing member (10455)
wherein the lock member (10454, 10456) is secured to the first distal articulation link (10440) and movable between a locked and an unlocked positions in response to the movement of the first proximal articulation link (10430).
(Figure 1, 9, 117-122 and Column 15 lines 23-25, Column 50 lines 29-34, Column 62 lines 48-67 through Column 63 lines 1-2, Column 63 lines 20-28)
However, Leimbach et al. do not disclose a second articulation link assembly including a second proximal articulation link and a second distal articulation link.
Shelton disclose a surgical device (2000) comprising: elongate body (2300); a tool assembly (2100); and an articulation mechanism (2500), wherein the articulation mechanism (2500) includes a first articulation link (2510), a second articulation link (2530), a first pivot link (2520), and a second pivot link (2540), and wherein the first pivot link (2520) and the second pivot link (2540) having a proximal portion that is pivotably coupled to the respective articulation link and a distal portion that is pivotably coupled to a respective side of the tool assembly (2100). (Figure 6-15 and Page 14 paragraph 402, 404)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the articulation mechanism of Leimbach et al. by incorporating the second articulation link, the first pivot link, and the second pivot link as taught by Shelton, since page 15 paragraph 406 of Shelton states such a modification would allow the articulation links to be oriented one on top of the other that would create a more stable configuration.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 20, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731